IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,557-01


                        EX PARTE MICHAEL ROMERO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20080D04785-409-1 IN THE 409TH DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                            ORDER

               Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of one count

of murder and two counts of engaging in organized criminal activity. He was sentenced to fifteen

years’ imprisonment for the murder charge. Applicant was sentenced to ten years’ imprisonment for

the engaging in organized criminal activity counts. Both ten-year sentences were suspended and

Applicant was placed on community supervision in counts two and three. The Eighth Court of

Appeals affirmed his convictions. Romero v. State, No. 08-10-00074-CR (Tex. App.– El Paso, Sept.
                                                                                                  2

5, 2012)(not designated for publication).

       In one ground, Applicant alleged ineffective assistance of appellate counsel. Based on this

Court’s independent review of the entire record, we find that Applicant’s ineffective assistance of

counsel claim as it relates to count one is denied. Any grounds attacking applicant’s conviction and

probated sentence for engaging in organized criminal activity are dismissed without prejudice. Ex

parte Hiracheta, 307 S.W.3d 323, 325 (Tex. Crim. App. 2010).

Filed: February 25, 2015
Do not publish